OPINION
PER CURIAM.
Appellee was arrested and charged with the offense of driving while intoxicated. After a pretrial hearing, the trial court granted appellee’s motion to suppress. The Court of Appeals affirmed. State v. Van Natta, 805 S.W.2d 40 (Tex.App. — Fort Worth, 1991).
The State raises five grounds for review. As is true in every case where discretion*609ary review is refused, this refusal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983). With this understanding, we refuse the State’s petition for discretionary review.
McCORMICK, P.J., and BAIRD, J., would grant.